October 19, 2017




                                  JUDGMENT

                 The Fourteenth Court of Appeals
             WILLIAM H. POFF AND JULIA A. POFF, Appellants

NO. 14-16-00824-CV                       V.

 JUAN CARLOS GUZMAN AND CYPRESS FOUR PROPERTY VENTURES,
                         LLC, Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, Juan Carlos
Guzman and Cypress Four Property Ventures, LLC, signed October 11, 2016, was
heard on the transcript of the record. We have inspected the record and find no error
in the judgment. We order the judgment of the court below AFFIRMED.

      We further order this decision certified below for observance.